SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1031
CA 14-01929
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, WHALEN, AND DEJOSEPH, JJ.


KATHLEEN A. BURGER AND DOUGLAS W. BURGER,
PLAINTIFFS-APPELLANTS,

                      V                                          ORDER

KENMORE-TOWN OF TONAWANDA UNION FREE SCHOOL
DISTRICT, DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


THE COSGROVE LAW FIRM, BUFFALO (J. MICHAEL LENNON OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (THOMAS J. SPEYER OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Thomas
P. Franczyk, A.J.), entered May 2, 2014. The judgment dismissed the
complaint upon a verdict of no cause of action.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court